Exhibit 10.4

 

Execution Version

 

AMENDED AND RESTATED DISCRETIONARY DEMAND PROMISSORY NOTE

 

June 28, 2019

 

For value received and in consideration of any advance or advances
(individually, an “Advance” and collectively, the “Advances”) which MACK-CALI
REALTY, L.P., a Delaware limited partnership (together with its successors and
assigns, the “Lender”) may, in its absolute and sole discretion elect to make to
ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership (the “Borrower”),
from time to time, the Borrower hereby unconditionally and irrevocably promises
to pay to the order of the Lender at the Lender’s principal place of business
located at Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 or to such other place as the Lender may designate in writing to the
Borrower, in lawful money of the United States of America in immediately
available funds, the principal amount of each such Advance on DEMAND.  The
maximum aggregate principal amount of Advances at any one time hereunder shall
be $50,000,000.00; provided, however, that such amount may be increased by the
amount which the Borrower has requested be funded pursuant to the RP
Subscription Right set forth in Section 5(b)(ii) of the Partnership Agreement
(as defined herein), which additional amount must be repaid, or converted into a
cash Capital Contribution (in an amount equal to the outstanding principal
amount of such additional amount) in respect of Common Partnership Units for
purposes of determining Unreturned RRT Capital Contributions (as such terms are
defined in the Partnership Agreement), pursuant to and to the extent permitted
by the applicable terms of the Partnership Agreement, including without
limitation, the pre-emptive rights contained therein, on the first to occur of
(x) 105 days from the date of such advance or (y) any funding of the RP
Subscription Right pursuant to said Section 5(b)(ii).

 

The Borrower also promises to pay to the Lender interest on the outstanding
principal amount of each Advance from the date of each Advance at the Applicable
Rate, as defined herein, on the date on which the Borrower repays any principal
amount of such Advance (such date, the “Interest Payment Date,” and each period
beginning on the date of any such Advance through and including the business day
that precedes any subsequent Interest Payment Date, an “Interest Period”).  The
“Applicable Rate” means, as of any date of determination, a fluctuating rate per
annum equal to, for each Interest Period, the LIBOR Rate for such Interest
Period plus fifty (50) basis points above the Applicable Margin for Revolving
Credit Loans (as used and defined in that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of January 25, 2017 (the “Credit
Agreement”) by and among Lender, Bank of America, N.A., JPMorgan Chase Bank,
N.A., Wells Fargo Bank, N.A. and certain other lending institutions which are or
may become parties to the Credit Agreement.

 

“LIBOR Rate” means, for any Interest Period, the rate specified in the Wall
Street Journal, “Money Rates” column (or any successor column), as the “London
Interbank Offered Rate” for the month beginning on the first day of such
Interest Period (as published on the second business day in London prior to the
first day of such Interest Period).  Accrued interest shall be due and payable
at the end of each Interest Period.  Interest on this Note and the amounts
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed (including the first day of the period and
excluding the date of repayment).  Any change in the interest rate resulting
from a change in the rate applicable thereto (or any component thereof) pursuant
to the

 

1

--------------------------------------------------------------------------------



 

terms hereof shall become effective as of the opening of business on the day on
which such change in the applicable rate (or component) shall become effective.

 

The Applicable Rate applicable to an Advance shall be set forth on the payment
grid attached hereto and made a part hereof on Schedule 1 (the “Grid”), as
adjusted by time to time by the Lender in accordance with changes to the
Applicable Rate.

 

All payments made in connection with this Discretionary Demand Promissory Note
(this “Note”) shall be in lawful money of the United States in immediately
available funds without counterclaim or setoff and free and clear of and without
any deduction or withholding for, any taxes or other payments.  All such
payments shall be applied by the Lender to the outstanding principal and
interest accrued on the Advances, and other liabilities of the Borrower
hereunder, first, in respect of any interest then due, and second to outstanding
principal.

 

BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER HAS NO COMMITMENT OR OBLIGATION
TO MAKE ANY ADVANCE TO THE BORROWER, AND MAY REFUSE, IN THE EXERCISE OF ITS SOLE
DISCRETION, TO MAKE ANY ADVANCE TO THE BORROWER.

 

In consideration of the granting of the Advances evidenced by this Note, the
Borrower hereby further agrees as follows:

 

1.             No Commitment; Advance Requests.  The Lender shall have no
obligation to make any Advance hereunder.  Requests for Advances shall be made
within a time period acceptable to the Lender.  No course of dealing,
expectation, or reliance shall be established by any action of Lender to approve
an Advance or make an Advance within any time period.

 

2.             Prepayment.  The Borrower may prepay any Advance at any time in
whole or in part without premium or penalty.  Each such prepayment shall be made
together with interest accrued thereon to and including the date of prepayment.

 

3.             Lender’s Books and Records; Grid.  The Lender shall maintain an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from each Advance made by the Lender, including (i) the amount of each
Advance, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to the Lender hereunder and (iii) the
amount of any payment received by the Lender hereunder.  The Lender shall record
such amounts on the Grid, but in the event of any conflict between the Grid and
Lender’s records concerning the size of such Advance, and other amounts related
thereto, the records deemed most accurate by the Lender shall govern and
control, absent manifest error.

 

4.             RESERVED.

 

5.             Representations and Warranties; Covenants.  The Borrower
represents and warrants to the Lender (which representations and warranties
shall be deemed to be made at the time of each Advance hereunder) that:  (a) it
is duly organized, validly existing and in good standing under the laws of the
state of Delaware and is qualified to do business and is in good standing under
the laws of every state where its failure to so qualify could reasonably be
expected to have a material and adverse effect on its business, operations,
property or other condition; (b) the execution,

 

2

--------------------------------------------------------------------------------



 

issuance and delivery of this Note by the Borrower are within its organizational
powers and have been duly authorized, and the Note is valid and binding, and is
not in violation of law or of the terms of the Borrower’s organizational
documents and does not result in the breach of or constitute a default under any
indenture, agreement or undertaking to which the Borrower is a party or by which
it or its property may be bound or affected; (c) no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Note; (d) all Advances shall at all times rank at least
pari passu with all other unsecured indebtedness of the Borrower; and (e) on the
occasion of the granting of each Advance all representations and warranties
contained herein shall be true and correct in all material respects and with the
same force and effect as though such representations and warranties had been
made on and as of the date of the making of each such Advance.

 

6.             Payment on Demand.  The Lender may by notice to the Borrower at
any time and for any reason declare the principal amount of all Advances
hereunder, together with accrued interest thereon and any other amounts owing
hereunder, to be due and payable, subject to Section 7.  The Borrower shall,
upon any such demand, repay all such amounts in accordance with such demand
within thirty (30) business days.  The failure by the Borrower to repay all such
amounts (the “Default Amount”) in accordance with such demand within thirty (30)
business days shall constitute an event of default (an “Event of Default”)
hereunder.

 

7.             Remedies.  Upon the occurrence of an Event of Default, the Lender
shall, within five (5) business days thereof, give written notice (a “Default
Notice”) to the Rockpoint Preferred Holders (as defined in the Third Amended and
Restated Limited Partnership Agreement of the Borrower dated as of June 28, 2019
(the “Partnership Agreement”)) in accordance with the notice provisions set
forth in the Partnership Agreement.  Such notice shall be in addition to the
notice the Lender shall give to the Borrower, and shall be given concurrent
therewith.  Following receipt of a Default Notice, the Rockpoint Preferred
Holders, or any affiliate(s) thereof or other parties designated by them
(collectively, “Rockpoint”), shall have the right, but not the obligation, to
make payment to the Lender, within thirty (30) business days of receiving the
Default Notice (the period from the occurrence of the Event of Default through
the expiration of such thirty (30) business day period, the “Default Election
Period”), in an amount equal to the Default Amount (a “Default Advance”). 
During any Default Election Period, the Lender shall have no right to enforce
the provisions hereof in respect of such Event of Default or pursue any remedies
in connection therewith, including declaring the principal amount of the
Advances or interest thereon (whether or not accrued) or any other amounts
payable hereunder due and payable.  In the event Rockpoint elects to make a
Default Advance, such Default Advance shall be deemed to (a) cure the Event of
Default and (b) be a demand loan by Rockpoint to the Borrower, and shall bear
interest payable to Rockpoint monthly at a rate equal to the lesser of
(i) eighteen percent (18%) per annum or, if lower, (ii) the highest rate of
interest permitted under applicable law, from and after the date of the Default
Advance until the date such Default Advance is repaid by the Borrower to
Rockpoint in full.  If Rockpoint does not elect to make a Default Advance during
the Default Election Period, the Lender shall, following the expiration of the
Default Election Period, be entitled to enforce the provisions hereof in respect
of such Event of Default and pursue any remedies it may be entitled to at law or
in equity in respect of the Event of Default, including its right to declare the
principal amount of the Advances or interest thereon (whether or not accrued) or
any other amounts payable hereunder due and payable.  For the avoidance of
doubt, in the event Rockpoint makes a Default Advance,

 

3

--------------------------------------------------------------------------------



 

Rockpoint shall, at any time, be entitled pursue any and all rights and remedies
it may have in law or in equity against the Borrower in the event the Borrower
fails to repay to Rockpoint the amount of the Default Advance or fails to pay
any interest thereon to Rockpoint when due.

 

8.             Additional Guarantees and Other Credit Support At No Cost.  To
the extent that the Lender or any of its subsidiaries (not including the
Borrower or its subsidiaries) currently guarantees or otherwise promises to pay
or provides other credit support for any present obligations or liabilities of
the Borrower or any of its subsidiaries, or determines in its discretion to do
so in the future, of any type or description as of or following the date hereof,
(i) whether arising under or in connection with credit agreements, notes,
guaranties, reimbursement agreements, other agreements, by operation of law or
otherwise, obligations and liabilities under any hedging contracts, (ii) whether
for money borrowed, in respect of letters of credit, for goods and services
delivered or rendered, or other amounts, (iii) whether for principal, interest,
letter of credit or other reimbursement obligations, cash collateral cover, fees
expenses, indemnities or other amounts (including attorneys’ fees and expenses),
(iv) whether or not evidenced by one or more instruments, documents agreements
or other writings, or (v) whether incurred by the Borrower or any of its
subsidiaries individually or as a member of a group, the Lender or any of its
subsidiaries providing any such guarantee or otherwise promising to pay or
providing credit support shall do so unconditionally, and neither the
Partnership nor any such subsidiary shall bear any cost or other obligation in
respect of such guarantee or other promise to pay.  Notwithstanding the
foregoing, nothing in this Section 8 shall be construed as an obligation on the
part of the Lender or any of its subsidiaries to provide any such guarantee or
promise to pay or other credit support, other than any such arrangements in
effect as of the date hereof.

 

9.             Miscellaneous.

 

(a)           Notices.

 

(i)            All notices, requests or other communications required or
permitted to be delivered hereunder to the Lender or Borrower (each, a “Party”)
shall be delivered in writing to such address as provided for the applicable
Party on page one of this Note or as such Party may otherwise specify from time
to time in writing.

 

(ii)           Notices if (A) mailed by certified or registered mail or sent by
hand or overnight courier service shall be deemed to have been given when
received, (B) sent by facsimile during the recipient’s normal business hours
shall be deemed to have been given when sent (and if sent after normal business
hours shall be deemed to have been given at the opening of the recipient’s
business on the next business day) and (C) sent by e-mail shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment).

 

(b)           RESERVED.

 

(c)           Waivers; Amendments.  No waiver of any provision of this Note
shall be effective unless such waiver shall be in writing and signed by a duly
authorized officer of the Lender (or, with respect to any rights of Rockpoint
hereunder, the Rockpoint Preferred Holders), and the same shall then be
effective only for the period and on the conditions and for the specific

 

4

--------------------------------------------------------------------------------



 

instances specified in such writing.  No failure or delay by the Lender or
Rockpoint, as the case may be, in exercising any right, power or privilege
hereunder shall operate as a waiver thereof by the Lender or Rockpoint; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any rights, power or privilege.  This Note
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Borrower and the Lender, and for so
long as any Preferred Interests are held by a Rockpoint Preferred Holder, the
Rockpoint Preferred Holders.

 

(d)           Third Party Beneficiaries.  The Lender and Borrower agree that it
is the specific intention of the Lender and Borrower that Rockpoint is and shall
be a third-party beneficiary of the provisions of Section 7 and Section 8
hereof, and any rights, powers, privileges and other provisions of this Note
relating thereto.

 

(e)           Governing Law.  This Note shall be construed in accordance with
and governed by the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law).  The Borrower and Lender each agree that any
suit relating to this Note may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York and
consent to the nonexclusive jurisdiction of such court and service of process in
any such suit being made upon the Borrower and the Lender by mail at the address
set forth on the signature page of this Note.  Each of the Borrower and Lender
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
forum.  Final judgment in any action, suit or proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment.

 

(f)            Interest Adjustment.  All agreements between the Borrower and the
Lender are hereby expressly limited so that in no contingency or event
whatsoever shall the amount of interest paid or agreed to be paid to the Lender
exceed the maximum permissible under applicable law.  In this regard, it is
expressly agreed that it is the intent of the Borrower and the Lender in the
execution, delivery and acceptance of this Note to contract in strict compliance
with the laws of the State of New York from time to time in effect.  If, under
or from any circumstances whatsoever, fulfillment of any provision hereof at the
time of performance of such provision shall be due, shall involve transcending
the limit of such validity prescribed by applicable law, then the obligation to
be fulfilled shall automatically be reduced to the limits of such validity, and
if under or from circumstances whatsoever the Lender should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance evidenced hereby and not to the payment of interest.  This provision
shall control every other provision of all agreements between the Borrower and
the Lender.

 

(g)           WAIVER OF JURY TRIAL AND CERTAIN OTHER WAIVERS.  THE BORROWER AND
THE LENDER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN EACH CASE IN RESPECT OF
ANY LEGAL ACTION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF

 

5

--------------------------------------------------------------------------------



 

DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF
THE ADVANCES AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.

 

(h)           No Assignments.  This Note shall not be assignable by either the
Lender or the Borrower other than with the consent of each party hereto.

 

(i)            Successors and Assigns.  This Note shall be binding upon and
inure to the benefit of the Borrower, the Lender, and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights under this Note without the prior written consent of the Lender,
and except further that, for so long as any Preferred Interests are held by a
Rockpoint Preferred Holder, neither the Lender nor the Borrower may assign or
transfer any of its rights or obligations under this Note without the prior
written consent of the Rockpoint Preferred Holders.

 

(j)            Severability.  If any provision of this Note is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Note shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

(k)           Counterparts; Integration; Effectiveness.  This Note and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but all taken together
shall constitute a single contract.  This Note constitutes the entire contract
between the Parties with respect to the subject matter hereof and supersede all
previous agreements and understandings, oral or written, with respect thereto,
provided, however, that, for the avoidance of doubt, nothing herein shall affect
any additional rights the Rockpoint Preferred Holders may have with respect
hereto under the terms of any Transaction Document (as such term is defined in
the Partnership Agreement).  Delivery of an executed counterpart of a signature
page to this Note by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this Note.

 

(l)            Discretionary Demand Promissory Note dated March 10, 2017
Superseded.  This Note amends and restates that certain Discretionary Demand
Promissory Noted dated March 10, 2017 between Lender and Borrower, as
supplemented by that certain Request for Consent re Discretionary Demand
Promissory Note dated May 6, 2019 among Roseland Residential Trust, a Maryland
real estate investment trust, RPIIA-RLA, L.L.C., a Delaware limited liability
company, and RPIIA-RLB, L.L.C., a Delaware limited liability company (together,
the “Predecessor Note”) in its entirety, and such Predecessor Note is hereby
deemed terminated and replaced in its entirety by this Note.

 

6

--------------------------------------------------------------------------------



 

 

 

BORROWER:

 

 

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust, its general
partner

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Name:

Gary T. Wagner

 

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ David Smetana

 

 

 

Name:

David Smetana

 

 

 

Title:

Chief Financial Officer

 

[Signature Page to Amended and Restated Discretionary Demand Promissory Note]

 

--------------------------------------------------------------------------------